«BELL, J.,
dissents with opinion. .
{ 32 There is a pattern to the actions of the mother, . She wants to create a barricade in between the father and the child, The evidence and the history of her multiple attempts to erode the relationship of the father and the child is clear, I cannot agree with the majority that she acted in good faith. If she feels the need to move to Texas, she can, qut not with the child. If she feels that it is *1145not a hardship on the father to travel intrastate to visit his child, she should allow the father to continue to have custody. She can come back to Oklahoma to visit the child. This decision is not in the best interest of the child.